Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over ODWYER NEILL et al (Virtual Play in Free-viewpoint Video: Reinterpreting Samuel 
	As per claim 1, O’Dwyer teaches the claimed “method for generating a three-dimensional model,” the method comprising the following steps: “(a) providing a plurality of images of a scene captured by a plurality of image capturing devices” (O’Dwyer, 6.1 Free-viewpoint Video - figure 4); (b) “providing silhouette information of at least one object in the scene, the silhouette information being extracted from the plurality of images” (O’Dwyer, 6.1 Free-viewpoint Video - Our 3D geometry reconstruction system consists of the fusion of two different kinds of data: a 3D volume, estimated using shapefrom-silhouette (SfS) that makes use of the segmented foreground masks; and an accurate 3D point cloud obtained through multi-view stereo (MVS)); “(c) generating a point cloud for the scene in three-dimensional space using the plurality of images” (O’Dwyer, 6.1 Free-viewpoint Video - Our 3D geometry reconstruction system consists of the fusion of two different kinds of data: a 3D volume, estimated using shapefrom-silhouette (SfS) that makes use of the segmented foreground masks; and an accurate 3D point cloud obtained through multi-view stereo (MVS)).  It is noted that O’Dwyer does not explicitly teach “(d) extracting an object point cloud from the generated point cloud, the object point cloud being a point cloud associated with the at least one object in the scene; (e) estimating a three-dimensional shape volume of the at least one object from the silhouette information; and (f) combining the object point cloud and the shape volume of the at least one object to generate the three-dimensional model.”  However, O’Dwyer’s fusion of the 3D point cloud and the 3D shape-from-silhouette to reconstruction of 3D object suggests the claimed “combining the extracted 3D object 

 	Claim 2 adds into claim 1 “wherein step (e) of estimating the three-dimensional shape volume further comprises: performing a voxel colour consistency check on the shape volume estimated from the silhouette information so as to determine one or more voxels of the shape volume that are not colour consistent; and removing one or more voxels from the shape volume that are determined not to be colour consistent” (O’Dwyer, Shape-from-Sihouette implies a photo, or color, consistency;  Soltani, page 1512, column 2, From Depth Maps to 3D Shapes - The union of these point clouds from all views can be seen as an initial estimation of the shape. We then refine it by applying 

	Claim 7 adds into claim 1 “wherein step (f) of combining the object point cloud and the shape volume of the at least one object to generate the 3D model comprises: estimating the surface of the shape volume; estimating the surface of the object point cloud; and using the surface of the shape volume and the surface of the object point cloud to generate the 3D model” (O’Dwyer, figure 6, middle; Soltani, page 1512, column 2, From Depth Maps to 3D Shapes - The union of these point clouds from all views can be seen as an initial estimation of the shape. We then refine it by applying predicted silhouettes to filter out noise points. A point will be kept only if all of its multi-view 2D projections are valid in the silhouette, or its color is consistent with the shape of the silhouette).

	
	Claim 8 adds into claim 1 “wherein step (a) of providing the plurality of images further comprises correcting the color of the plurality of images by applying a color transformation function to the plurality of images, and/or estimating the pose of the plurality of image capturing devices in three-dimensional space when capturing the plurality of images” which is well-known in the art as pre-process of the captured images by color correction and camera-calibration.  It would have been obvious to perform color correction in the captured image to eliminate color errors due to the inaccurate sensors 

	Claim 9 adds into claim 1 “wherein step (b) of providing the silhouette information of the at least one object in the scene comprises segmenting the plurality of images so as to determine the silhouette information” (O’Dwyer, 6.1 Free-viewpoint Video - Our 3D geometry reconstruction system consists of the fusion of two different kinds of data: a 3D volume, estimated using shape-from-silhouette (SfS) that makes use of the segmented foreground masks; Soltani, figure 3 - The silhouettes are obtained by binarizing, or segmenting, the objects in different depths in the depth images).

	Claim 10 adds into claim 1 “(g) generating appearance information for the three-dimensional model; and (h) generating visual information for the scene using the appearance information” (O’Dwyer, figure 6 – the textured model provides a photorealistic model).

	Claim 11 adds into claim 10 “wherein step (g) of generating the appearance information comprises using image-based rendering methods to texture the three-dimensional model using the plurality of images” (O’Dwyer, figure 6 – the textured model provides a photorealistic model).



	Claims 13-14 claim an apparatus, and methods based on the method of claims 1, 2, 7, 9-12; therefore, they are rejected under a similar rationale.

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ODWYER NEILL et al in view of SOLTANI et al, and further in view DIMITIOS et al (Lighting Compensating Multiview Stereo), and KAZUHIKO et al (Adaptive Human Shape Reconstruction via 3D Head tracking for Motion Capture in Changing Environment).

 	Claim 3 adds into claim 2 “wherein performing the voxel colour consistency check on the shape volume comprises: projecting voxels of the shape volume estimated from the silhouette information onto the plurality of images to generate a plurality of projections for each voxel projected onto the plurality of images; calculating the colour variance across the plurality of projections for each voxel projected onto the plurality of images; and determining, from the calculated colour variances, one or more voxels of the shape volume that are not colour consistent” which O’Dwyer does not explicitly 

	Claim 4 adds into claim 3 “wherein the calculated colour variance is the variance in the colour hue across the plurality of projections for each voxel projected onto the plurality of images” which O’Dwyer does not explicitly teach.  However, O’Dwyer’s use of consistency in the fusion of the 3D point cloud and 3D shape-from-silhouette models suggests shape, color consistency as claimed (see Dimitrios, A. Algorithm Description and II. Lightness Compensating Images comparison – hue variance in the HS color space).  Thus, it would have been obvious, in view of Soltani and Dimitrios, to configure O’Dwyer’s method as claimed by using the hue variance in determining shape/color consistency in fusion of the 3D point cloud and shape-from-silhouette models.

	Claim 15 claims a method similar to the method of claims 3-4; therefore, it is rejected under a similar rationale.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ODWYER NEILL et al in view of SOLTANI et al, and further in view of KAZUHIKO et al .

	Claim 5 adds into claim 1 “providing an estimated three-dimensional skeleton of the at least one object, the three-dimensional skeleton being estimated from the plurality of images; calculating, for voxels of the shape volume, the distance between the voxel and a portion of the three-dimensional skeleton; and removing one or more voxels from the shape volume based on the calculated distance” which is well-known in the art of reconstructing a 3D model (Kazuhiko, Abstract, II. Human Pose Estimation vie multi-cameras and III. Human Silhouette Extraction vie head position, equation 5, figures 1, 3, 4).  It would have been obvious, in view of Soltani and Kazuhiko, to configure O’Dwyer’s method as claimed by constructing a 3D model from a 3D skeleton.  The motivation is to form a 3D shape to be combined with the 3D point cloud.

 	Claim 6 adds into claim 5 “wherein providing the three- dimensional skeleton of the at least one object comprises: detecting two-dimensional skeletons of the at least one object in the plurality of images; and generating the three-dimensional skeleton from the detected two-dimensional skeletons” which is well-known in the art of reconstructing a 3D model (Kazuhiko, Abstract, II. Human Pose Estimation vie multi-cameras and III. Human Silhouette Extraction vie head position, equation 5, figures 1, 3, 4).  It would have been obvious, in view of Soltani and Kazuhiko, to configure O’Dwyer’s method as claimed by constructing a 3D model from a 3D skeleton.  The motivation is to form a 3D shape to be combined with the 3D point cloud.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHU K NGUYEN/Primary Examiner, Art Unit 2616